DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-15, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US20170217100A1) in view of Waatti et al. .
Regarding Claims 13, 15 and 23, A method of 3D printing an item, comprising the steps:
i) Printing part of the item in three dimensions on a substrate (62); (Fig 4)
ii), reorientating the part (63) by reengaging it with the substrate, or engaging it with holding means (47, 61) with another substrate (See Figures 1A-1B); and
iii) Printing a further part of the item in three dimensions on the first mentioned part. (Claim 6) (See Figures 1-3)
Where the print material is a molten plastic filament (curable material) [0033]
Regarding the limitation of disengaging the part (63) from the substrate, Gardiner does not teach the reoriented part was disengaged from the substrate; however, Waaitti teaches a method of printing a three dimensional structure onto an article (abstract) and teaches an article to be built on can be disengaged from the substrate/built platform (112) and can be reoriented and reengaged on the substrate and subsequently built upon (See figures 2-4) so as to facilitate the alignment of a printed design and to align an article with the printing system to accommodate articles of various types, shapes, curves and sizes. Therefore, one of ordinary skill in the art would have been motivated to engage and disengage the article of Gardiner with the printing substrate for the purpose of facilitating a printed design and to align an article with the printing system to accommodate articles of various types, shapes, curves and sizes. 
Regarding Claim 14, Gardiner teaches the article is capable of completely rotating (Figure 1D), therefore an ordinary artisan would be motivated o rotate . 

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner  in view of Waatti et al. as applied to claim 13 above, in further view of Nardi et al. (US20150321217).
Regarding Claim 16-20, Gardiner does not teach the print material is cold sprayed, however, Nardi teaches a method of forming a three dimensional object from powder (Fig 1) involving the step of cold spraying (20) particles to produce dense powdered metal components for an additive manufacturing products where the powdered metal particles deform on impact with a substrate to generate high strain rate plasticity [0030]. Therefore, one of ordinary skill in the art would have been motivated to modify the nozzle of Gardiner to cold spray build material for the purpose of forming a dense three dimensional metal product with controlled shape characteristics. 
Regarding Claim 19, the geometry data in an additive manufacturing control system in the form of a model which in turn controls the final desired product shape [0043] is considered to take account of each portion of the built object including any regions to be reoriented. 

Allowable subject matter
The following is a statement of reasons for the indication of allowable subject matter:  
s 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 21, the closest prior art of record is Gardiner as used above, however the prior art fails to teach the disengaging is performed by flexing or shock-loading the substrate in a jig, causing it to fracture along an interface with the part. Therefore, the claimed invention is considered novel and non-obvious over the prior art. 
Regarding Claim 22, the closest prior art of record is Gardiner as used above, however the prior art fails to teach one or both substrates is/are incorporated into the item. Therefore, the claimed invention is considered novel and non-obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736